Citation Nr: 0706872	
Decision Date: 03/08/07    Archive Date: 03/20/07

DOCKET NO.  05-16 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for bronchial asthma.

2.  Entitlement to service connection for bronchial asthma.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The veteran served on active duty from July to October 1957.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Hartford, Connecticut 
Regional Office (RO) which found new and material evidence 
had not been submitted sufficient to reopen the veteran's 
claim for service connection for bronchial asthma. 

The veteran and his representative attended a video-
conference hearing before the undersigned in December 2005.  
The transcript of this hearing is of record.

The issue of entitlement to service connection for bronchial 
asthma is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a September 1999 decision, the RO found that new and 
material evidence had not been submitted to reopen a claim 
for service connection for bronchial asthma; after submitting 
a timely notice of disagreement, the RO issued a statement of 
the case in March 2000, but the veteran did not submit a 
substantive appeal and the RO closed the appeal.

2.  Evidence submitted since the September 1999 decision, 
including the first competent medical opinion linking current 
asthma to service, relates to a previously unestablished 
element necessary to substantiate the claim and raises a 
reasonable possibility of substantiating the claim.

3.  All competent evidence is to the effect that the veteran 
has current bronchial asthma that is related to service.

CONCLUSION OF LAW

1.  The Board's August 1974 decision is final; evidence 
received since August 1974 is new and material, and the 
veteran's claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. §§ 3.156(a); 3.306(a), 20.302(a) (2006).

2.  Bronchial asthma was incurred in active service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2006).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2006). 

Because the claim is being granted, no further assistance is 
needed to substantiate that aspect of the appeal.  

I.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for bronchial asthma.

The Board denied the veteran's claim for service connection 
for bronchial asthma in decisions issued in October 1971, 
August 1974, October 1975, March 1979, October 1982 and 
October 1985.

In September 1999, the RO found that the veteran had not 
submitted new and material evidence to reopen the claim for 
service connection for bronchial asthma and declined to 
reopen the claim.  The veteran submitted a timely notice of 
disagreement.  A statement of the case was issued in March 
2000, but the veteran did not submit a substantive appeal and 
the RO closed the appeal.  See 38 C.F.R. § 19.32 (2006) 
(providing that an RO may close an appeal for failure to 
respond to a statement of the case).

A claim which has been denied in an unappealed RO or Board 
decision may not thereafter be reopened and allowed.  38 
U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 
38 U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.  

In determining whether new and material evidence has been 
submitted, VA considers the evidence received since the last 
final decision, in this case the September 1999 decision.  
Evans v. Brown, 9 Vet. App. 273, 283-4 (1996).

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

The Court has elaborated that material evidence is: (1) 
evidence on an element where the claimant initially failed to 
submit any competent evidence; (2) evidence on an element 
where the previously submitted evidence was found to be 
insufficient; (3) evidence on an element where the appellant 
did not have to submit evidence until a decision of the 
Secretary determined that an evidentiary presumption had been 
rebutted; or (4) some combination or variation of the above 
three situations.  Kent v. Nicholson, 20 Vet. App. 1 (2006)

The evidence received since the final 1999 decision, includes 
an August 2004 letter from the veteran's private doctor 
stating that the veteran was currently being treated for 
bronchial asthma.  The doctor reported that he had reviewed 
the veteran's records, and concluded that it was more likely 
than not that asthma was incurred during active service.  The 
rationale for this opinion was that the veteran was being 
treated for asthma within weeks of being discharged from 
service.

The doctor's opinion constitutes the first competent opinion 
linking current asthma to service.  As such, it pertains to a 
previously unestablished element necessary to prove the 
claim.  The opinion raises a reasonable probability of 
substantiating that claim.  This evidence is, thus, new and 
material, and the claim is reopened.

Merits

The issue of entitlement to service connection for bronchial 
asthma is reviewed on a de novo basis.  38 U.S.C.A. § 5108.

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection can be established for a disease first 
diagnosed after service if all the evidence, including that 
pertinent to service shows that it was incurred in service.  
38 C.F.R. § 3.303(d) (2006).

In this case the available service medical records do not 
show the presence of asthma, but the veteran has reported 
(notably on VA examination in June 1973) that he developed 
asthma symptoms in service, a service acquaintance reported 
assisting the veteran in obtaining treatment after passing 
out, and family member have reported asthma symptoms upon the 
veteran's return from service.  This evidence satisfies the 
requirement for an in-service disease or injury.

The undisputed evidence documents asthma currently.  Thus, 
the requirement that there be a current disability is 
satisfied.

The veteran's private physicians have reported that he did 
not have asthma prior to his short period of service, and 
that he began receiving treatment on October 28, 1957, the 
day he was discharged from service.  His current doctor has 
provided a favorable nexus opinion that was the product of a 
review of the records and was accompanied by a rationale.  
This evidence satisfies the requirement for competent 
evidence relating a current disability to service.

As the three requirements for service connection have been 
satisfied, service connection for bronchial asthma is 
granted.

ORDER

New and material evidence has been submitted to reopen the 
claim for service connection for bronchial asthma.

Service connection for bronchial asthma is granted.




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


